DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment’s and Arguments filed 09/02/2022 is approved for entry and will be addressed in this office action. The supplemental amendment is admitted since the supplemental amendment returns to a previously reviewed claim set and contains arguments that are convincing to the examiner.
Status of Claims
Claims 1-3, 5-10, and 12-21 are pending in this application. Claims 1-3, 5-10, and 12-16 have been examined on the merits. Claims 17-21 have been withdrawn from consideration in response to a Restriction/Election requirement and have not been examined on the merits. Claims 4 and 11 have been canceled by the applicant.
Response to Arguments
Applicant’s arguments, see pg. 7, filed 09/02/2022, with respect to the specification objection have been fully considered and are persuasive. The indicated objections have been withdrawn.
Applicant’s arguments, see pg. 7, filed 09/02/2022, with respect to the claim objection have been fully considered and are persuasive. The claim objections have been withdrawn.
Applicant’s arguments, see pg. 7-9, filed 09/02/2022, with respect to the erroneous use of the Umair reference have been fully considered and are persuasive. The claim rejections under Umair have been withdrawn. In order to re-address the claims, a new Final Rejection is presented.
Claim Objections
Claim 9 is objected to because of the following informalities:  the language “the sensor” should be changed to “a sensor” in order to maintain proposer antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-8, 10, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 5,919,036 (referred to as O'Brien).
Regarding claim 1, O’Brien discloses a hydrocarbon management system (system disclosed in fig. 1) comprising: a flare boom (flare formed by burner 26 and inlet 24. See fig. 2) configured to connect to a drilling or production rig (see col. 7, lines 59-61 discloses the system which includes the flare being used at hydrocarbon well sites. The burner 26 and inlet 24 are capable of being connected to a drilling or production rig via intake end 33), the flare boom configured to combust at least a portion of hydrocarbon fluids (see col. 6, lines 45-50) flowed from the rig to the flare boom (see col. 1, lines 14-23); and a catcher (catcher formed from separator 22, retaining tray 73, and container 76. See figs. 1-2) attached to the end of the flare boom (fig. 2 discloses at least separator 22 and retaining tray 73 being attached to the end of inlet 24), the catcher comprising: a diverter (separator 22) positioned to divert a flow of uncombusted hydrocarbon liquids (see col. 7, lines 11-17) from the flare boom (see fig. 2 and col. 7, lines 11-17), wherein the diverter comprises a back portion that is arcuate in shape (fig. 1 and col. 7, lines 37-40 discloses separator 22 having a circular cross section which means it has an arcuate back portion. Additionally, the lower baffle 38 is arcuate in shape as disclosed by fig. 2) and is configured such that at least a portion of the uncombusted hydrocarbon liquids fluids spraying upward from the flare boom strike the back portion (fig. 2 and col. 8, line 65 to col. 9, line 4, discloses separator 22 collecting the liquid which is sprayed upward from discharge end 34 of inlet 24), and gas from the flare boom rises above the diverter over the top of the catcher (see fig. 2 and col. 7, lines 13-17); and a container (container 76) configured to receive the uncombusted hydrocarbon liquids (see col. 13, lines 64-67) diverted by the diverter (see col. 13, lines 64-67).
Regarding claim 3, O’Brien discloses the invention of claim 1 and O’Brien further discloses wherein the container is sized to hold an expected volume of uncombusted hydrocarbon liquids (see col. 15, lines 10-24) flowing from the boom (see col. 13, lines 64-67) in a time period between an extinguishment of combustion and a response action initiated in response to a detection of the extinguishment by the sensor (col. 15, lines 10-24 discloses container 76 being capable of containing unburnt liquid in a given time even in the event of a failure), the response action comprising at least one of: a shutdown of the flow; and a re-ignition of the combustion (container 76 is capable of containing any reasonable amount of liquid collected in the time between shutdown of flow and re-ignition because of the fluid removal system).
Regarding claim 7, O’Brien discloses the invention of claim 1 and O’Brien further discloses wherein the diverter is positioned above the container (fig. 1 discloses separator 22 being positioned above at least the bottom end 88 of container 76).
Regarding claim 8, O’Brien discloses the invention of claim 1 and O’Brien further discloses wherein the container is partially covered by a container top cover (fig. 2 discloses that container 76 is covered at least partially by retaining tray 73 and lower baffle 38).
Regarding claim 10, O’Brien discloses a catcher (catcher formed from separator 22, retaining tray 73, and container 76. See figs. 1-2) configured to connect to a drilling or production rig (see col. 7, lines 59-61 discloses the system which includes the flare being used at hydrocarbon well sites. The burner 26 and inlet 24 are capable of being connected to a drilling or production rig via intake end 33), the catcher comprising: a diverter (separator 22) positioned to divert a flow of uncombusted hydrocarbon liquids (see col. 7, lines 11-17) from a flare boom (flare formed by burner 26 and inlet 24. See fig. 2 and col. 7, lines 11-17) wherein the catcher is configured to be attached to the end of the flare boom (fig. 2 discloses at least separator 22 and retaining tray 73 being attached to the end of inlet 24) and wherein the flare boom is configured to combust at least a portion of hydrocarbon fluids flowed from the rig to the flare boom (see col. 7, lines 7-9) and the diverter comprises a back portion that is arcuate in shape (fig. 1 and col. 7, lines 37-40 discloses separator 22 having a circular cross section which means it has an arcuate back portion. Additionally, the lower baffle 38 is arcuate in shape as disclosed by fig. 2) and is configured such that the uncombusted hydrocarbon liquids fluids spraying upward from the flare boom strike the back portion (fig. 2 and col. 8, line 65 to col. 9, line 4, discloses separator 22 collecting the liquid which is sprayed upward from discharge end 34 of inlet 24), and gas from the flare boom rises above the diverter over the top of the catcher (see fig. 2 and col. 7, lines 13-17); and a container (container 76) configured to receive the uncombusted hydrocarbon liquids (see col. 13, lines 64-67) diverted by the diverter (see col. 13, lines 64-67).
Regarding claim 14, O’Brien discloses the invention of claim 10 and O’Brien further discloses wherein the diverter is positioned above the container (fig. 1 discloses separator 22 being positioned above at least the bottom end 88 of container 76).
Regarding claim 15, O’Brien discloses the invention of claim 10 and O’Brien further discloses wherein the container is partially covered by a container top cover (fig. 2 discloses that container 76 is covered at least partially by retaining tray 73 and lower baffle 38).
Regarding claim 16, O’Brien discloses the invention of claim 10 and O’Brien further discloses wherein an arcuate surface of a back portion of the diverter (surface of at least side wall 28. See fig. 2) directs flow of diverted uncombusted fluids (col. 9, lines 23- 31 discloses wall 28 directing the flow of fluids to exit from lower end 32) to the container (col. 13, lines 64-67 discloses container 76 collecting the liquid being directed out of lower end 32).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien, as applied to claim 1 above, and further in view of US 2011/0085030 (referred to as Poe).
Regarding claim 2, O’Brien discloses the invention of claim 1 but does not disclose a sensor operable to detect an extinguishment of the combustion.
However, Poe does disclose a sensor (second camera 20b) operable to detect an extinguishment of the combustion (see para. [0103]).
O’Brien and Poe are considered analogous to the claimed invention because they both are in the field of waste gas flares. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydrocarbon management system of O’Brien to include the flare control system of Poe in order to control various aspects of the flare based on qualitative and quantitative analyses of the flare flame (Poe, para. [0014]).
Regarding claim 9, O’Brien discloses the invention of claim 1 and the combination of O’Brien in view of Poe, as discussed in claim 2 above, further discloses 
a programmable logic computer (flare control system 34. Para. [0107] discloses 34 being capable of being programmed) in communication with a sensor (see Figs. 5A-5B).
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien, as applied to claims 1 and 10 above, and further in view US 7,044,999 (referred to as Bankstahl).
Regarding claim 5, O'Brien discloses the invention of claim 1 and O'Brien further discloses wherein the diverter comprises diverter side walls (side wall 28) that are substantially planar (O'Brien discloses that side wall 28 is cylindrically planar with itself. O'Brien does not disclose the diverter sidewalls being rectangularly planar. Col. 7, lines 38-41 discloses that the cross section of side wall 28 may take any functional shape) and substantially vertical (see figs. 1-2).
O'Brien does not disclose a configuration of the diverter which has walls that are rectangularly planar.
However, Bankstahl does disclose diverter which has walls that are rectangularly planar (fig. 5, fig. 7, and col. 5, lines 37-44 discloses a deflector plate 126 that is rectangularly planar).
O'Brien and Bankstahl are considered analogous to the claimed invention because they both address the issue of separating liquid fuels from gas. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator walls of O'Brien to have rectangularly planar sides like the deflector of Bankstahl in order to simplify manufacturing through welding metal plates (Bankstahl: col. 5, lines 37-44).
Regarding claim 12, O'Brien discloses the invention of claim 10 and the combination of O'Brien in view of Bankstahl, as discussed in claim 5 above, further discloses wherein the diverter comprises diverter side walls (side wall 28) that are substantially planar (O'Brien discloses that side wall 28 is cylindrically planar with itself. O'Brien does not disclose the diverter sidewalls being rectangularly planar. Col. 7, lines 38-41 discloses that the cross section of side wall 28 may take any functional shape). The side walls being rectangularly planar (fig. 5, fig. 7, and col. 5, lines 37-44 discloses a deflector plate 126 that is rectangularly planar).
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Bankstahl, as applied to claims 5 and 12 above, and further in view US 5,380,195 (referred to as Reid).
Regarding claim 6, O’Brien in view of Bankstahl discloses the invention of claim 5 and the combination further discloses wherein the container comprises container side walls (side walls 86. See fig. 1) that are substantially planar (fig. 1 discloses side walls 86 being individually planar) and substantially vertical (fig. 1 discloses side walls 86 being vertical).
O’Brien does not disclose wherein the container side walls are coplanar with the diverter side walls.
However, Reid does disclose a container with container side walls are coplanar with diverter side walls (fig. 1 and col. 2, lines 33-37 disclose shroud 36 acting as a diverter with its edge being coplanar with container 12. The separator 22 of O'Brien may be modified to extend separator 22 and lower baffle 38 to be coplanar with the container 76 like how Reid presents a shroud having edges which are coplanar with a container.).
O’Brien and Reid are considered analogous to the claimed invention because they both are in the field of combustion flares. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator dimensions of O'Brien to be coplanar with the container in the same way as Reid in order to enhance liquid containment (col. 2, lines 33-37).
Regarding claim 13, O’Brien in view of Bankstahl discloses the invention of claim 12 and the combination of O’Brien in view of Bankstahl and Reid, as discussed in claim 6 above, further discloses wherein the container comprises container side walls (side walls 86. See fig. 1) that are substantially planar and substantially vertical (fig. 1 discloses side walls 86 being individually planar and vertical), and wherein the container side walls are coplanar with the diverter side walls (fig. 1 and col. 2, lines 33-37 disclose shroud 36 acting as a diverter with its edge being coplanar with container 12. The separator 22 of O'Brien may be modified to extend separator 22 and lower baffle 38 to be coplanar with the container 76 like how Reid presents a shroud having edges which are coplanar with a container).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,997,284 (Gustafson) discloses flame guards with arcuate shapes and a liquid waste storage tank.
KR 20170050280 A (Kang et al.) discloses a flare burner with a catcher attachment which is mounted to an ocean drilling platform.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). In order to correct for the use of the co-owned prior art used in the Final Rejection of 07/01/2022 this new Final Rejection is provided with a new ground of rejection.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762